Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  August 26, 2014                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  149685-6 & (60)                                                                      Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  MICHAEL HESTER,                                                                   Bridget M. McCormack
           Plaintiff-Appellee,                                                            David F. Viviano,
                                                                                                        Justices
                                                              SC: 149685-6
  v                                                           COA: 314572; 315553
                                                              Wayne CC: 11-010663-CD
  DEPARTMENT OF CORRECTIONS,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the stipulation to dismiss the application for leave to
  appeal is GRANTED. The dismissal is with prejudice and without costs or fees to either
  party.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              August 26, 2014